86 F.3d 1173
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SALOMON S.A. and Salomon/North America, Inc., Plaintiffs-Appellants,v.NORDICA USA, INC. and Nordica S.p.A., Defendants/Cross-Appellants.
Nos. 95-1241, 95-1261.
United States Court of Appeals, Federal Circuit.
Dec. 6, 1995.

D.Vt.
REMANDED.


1
ORDER GRANTING JOINT MOTION TO WITHDRAW APPEAL AS MOOT AND

TO REMAND FOR ENTRY OF STIPULATED ORDER

2
All parties to this appeal having amicably resolved their differences and, on that basis, having moved jointly (1) to withdraw this appeal as moot and (2) to remand this case to the United States District Court for the District of Vermont for consideration of and entry of a proposed stipulated order in the form annexed hereto as Exhibit A,


3
IT IS HEREBY ORDERED that this appeal is dismissed and the case is remanded to the United States District Court for the District of Vermont for consideration of and entry of a stipulated order in the form annexed hereto as Exhibit A.

ATTACHMENT
EXHIBIT A
IN THE UNITED STATES DISTRICT COURT
DISTRICT OF VERMONT

4
Salomon S.A. and Salomon/North America, Inc., Plaintiffs,


5
v.


6
Nordica USA Inc. and Nordica S.p.A., Defendants.

Civil Action No. 88-119 FSB

7
[PROPOSED] STIPULATED ORDER


8
All parties having appealed from this Court's Judgment and Order of November 7, 1994 to the United States Court of Appeals for the Federal Circuit (Appeal Nos. 95-1241 and 95-1261), and now having resolved their differences amicably, before decision by the Federal Circuit, therefore, pursuant to stipulation among all parties hereto,


9
IT IS HEREBY ORDERED that (1) the Judgment and Order in this case entered November 7, 1994 is hereby vacated as to Salomon's U.S. patents included in the above-stated appeals;  and (2) all claims asserted by all parties herein are dismissed with prejudice, each party to bear its own costs.


10
So Ordered,


11
/s/ ____________________

United States District Judge
Date:  ____________________